AMENDED SCHEDULE A TO AGREEMENT AND DECLARATION OF TRUST OF OLD MUTUAL FUNDS I DATED MAY 27, 2004 AS AMENDED JANUARY 15, 2010 PORTFOLIO CLASSES OF EACH PORTFOLIO Old Mutual Asset Allocation Conservative Portfolio Class A Class C Institutional Class Class Z Old Mutual Asset Allocation Balanced Portfolio Class A Class C Institutional Class Class Z Old Mutual Asset Allocation Moderate Growth Portfolio Class A Class C Institutional Class Class Z Old Mutual Asset Allocation Growth Portfolio Class A Class C Institutional Class Class Z Old Mutual Copper Rock Emerging Growth Fund Class A Institutional Class Class Z Old Mutual Analytic Fund Class A Class C Institutional Class Class Z Old Mutual International Equity Fund Class A Institutional Class Class Z Old Mutual Funds I By: /s/ Robert T. Kelly Name: Robert T. Kelly Title: Treasurer
